Exhibit 10.2

AMERIGROUP CORPORATION
AMENDED AND RESTATED 2007 CASH INCENTIVE PLAN

(Amended and Restated as of November 6, 2008)

1. Purpose

The purpose of the AMERIGROUP Corporation Amended and Restated 2007 Cash
Incentive Plan is to reinforce corporate, organizational and
business-development goals; to promote the achievement of year-to-year and
long-range financial and other business objectives; and to reward the
performance of individual officers and other key employees in fulfilling their
personal responsibilities for long-range achievements.

2. Definitions

The following terms, as used herein, shall have the following meanings:

a. “Affiliate” shall mean any entity, whether now or hereafter existing, that
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the voting power of the entity.

b. “Award” shall mean an annual incentive compensation award, granted pursuant
to the Plan, which is contingent upon the attainment of Performance Goals with
respect to a Performance Period.

c. “Award Agreement” shall mean any written agreement, contract, or other
instrument or document between the Company and a Participant evidencing an
Award.

d. “Board” shall mean the Board of Directors of the Company.

e. “Change in Control” shall have the meaning set forth in the AMERIGROUP
Corporation 2005 Equity Incentive Plan (the “2005 Equity Incentive Plan”), as
amended from time to time, except that for purposes of this Plan, any reference
to an “Award” under the 2005 Equity Incentive Plan shall be deemed to refer to
an Award under this Plan.

f. “Code” shall mean the Internal Revenue Code of 1986, as amended.

g. “Committee” shall mean a committee designated by the Board consisting of two
or more persons, each of whom shall be an “outside director” within the meaning
of Section 162(m) of the Code or, in the absence of such a designation, the
Compensation Committee of the Board.

h. “Common Stock” shall mean shares of common stock, par value $0.01 per share,
of the Company.

i. “Company” shall mean AMERIGROUP Corporation and its successors.

j. “Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.

k. “Determination Date” shall mean, as to a Performance Period, the 90th day of
the Performance Period.

l. “Negative Discretion” shall mean discretion exercised by the Committee to
cancel or reduce the amount of payment under an Award; provided that the
exercise of such discretion shall not cause the affected Award to fail to
qualify as “performance-based compensation” under Section 162(m) of the Code.

m. “Participant” shall mean an officer or other key employee of the Company who
is, pursuant to Section 4 of the Plan, selected to participate herein.

n. “Performance Goals” shall mean goals determined by the Committee in its sole
discretion to be applicable to a Participant for a Performance Period. Such
goals may be based on one or more of the following criteria: (i) return on total
stockholder equity; (ii) earnings per share of Common Stock; (iii) net income
(before or after taxes); (iv) earnings before all or any interest, taxes,
depreciation and/or amortization (“EBIT,” “EBITA,” or “EBITDA”); (v) gross
revenue; (vi) return on assets; (vii) market share; (viii) cost reduction goals;
(ix) earnings from continuing operations, levels of expense, cost or liability;
(x) membership goals; (xi) operating cash flows; (xii) operating margin;
(xiii) shareholder return; (xiv) expense management; (xv) return on capital;
(xvi) membership satisfaction; (xvii) new product development; (xviii) new
market penetration; (xix) goals on acquisitions and divestitures; or
(xx) economic value added. The Performance Goals may differ from Participant to
Participant and from Award to Award. Where applicable, the Performance Goals may
be expressed in terms of attaining a specified level of the particular criteria
or the attainment of a percentage increase or decrease in the particular
criteria, and may be applied to one or more of the Company, a Subsidiary or
Affiliate, or a division or strategic business unit of the Company, or may be
applied to the performance of the Company relative to a market index, a group of
other companies or a combination thereof, all as determined by the Committee.
The Performance Goals may include a threshold level of performance below which
no vesting will occur, levels of performance at which specified vesting will
occur, and a maximum level of performance at which full vesting will occur. Each
of the foregoing Performance Goals shall be determined in accordance with
generally accepted accounting principles, as applicable, and shall be subject to
certification by the Committee; provided that the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles. For each
Performance Period, the Performance Goals applicable to each Participant shall
be set forth in writing on or prior to the applicable Determination Date.

o. “Performance Period” shall mean, in the sole discretion of the Committee, the
Company’s fiscal year, a period of two consecutive Company fiscal years, or a
period of three consecutive Company fiscal years, which periods may overlap (or,
for any individual who becomes a Participant during the pendency of any such
period, the remainder of such period).

p. “Plan” shall mean the AMERIGROUP Corporation 2007 Cash Incentive Plan, as
amended from time to time.

q. “Subsidiary” shall mean any corporation (other than the Company), including
any business entity that is classified as an association pursuant to Treasury
Regulation section 301.7701-3 (and is thus a corporation under Treasury
Regulation section 301.7701-2(b)(2)), in an unbroken chain of corporations
beginning with the Company, if each of the corporations (other than the last
corporation) in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

3. Administration

The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the terms,
conditions, restrictions and performance criteria, including Performance Goals,
relating to any Award; to determine whether, to what extent, and under what
circumstances an Award may be settled, cancelled, forfeited, or surrendered; to
make adjustments in the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or the financial statements of the
Company, or in response to changes in applicable laws, regulations or accounting
principles; to construe and interpret the Plan and any Award; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of Award Agreements; and to make all other determinations
deemed necessary or advisable for the administration of the Plan.

The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including the Company,
the Participant (or any person claiming any rights under the Plan from or
through any Participant) and any shareholder.

No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

4. Eligibility

Awards may be granted to officers and other key employees of the Company
selected by the Committee in its sole discretion. For any Performance Period,
Participants (other than those who first become Participants during the pendency
of a Performance Period) shall be selected on or prior to the applicable
Determination Date. Subject to Section 5(b) below, in determining the persons to
whom Awards shall be granted and the Performance Goals relating to each Award,
the Committee shall take into account such factors as the Committee shall deem
relevant in connection with accomplishing the purposes of the Plan.

5. Terms of Awards

Awards granted pursuant to the Plan shall be evidenced by an Award Agreement in
such form as the Committee shall from time to time approve.

a. In General The Committee shall specify in writing, on or prior to the
Determination Date with respect to a Performance Period, the Performance Goals
applicable to each Award, the minimum, target and maximum levels (as applicable)
to each Performance Goal, and the amounts payable under attainment of any
thresholds within such range. Unless otherwise provided by the Committee in
connection with specified terminations of employment, payment in respect of
Awards shall be made only if and to the extent the Performance Goals with
respect to such Performance Period are attained.

b. Special Provisions Regarding Awards Notwithstanding anything to the contrary
herein, the aggregate payments in respect of Awards to any one Participant shall
not exceed $5,000,000 in any one fiscal year.

c. Time and Form of Payment Unless otherwise determined by the Committee, all
payments in respect of Awards granted under this Plan shall be made, in cash,
within a reasonable period after the end of the Performance Period (but in any
event within 21/2 months following the year in which the Award is no longer
subject to a substantial risk of forfeiture). In order to receive such payment,
a Participant must be employed by the Company or one of its Affiliates on the
day such payment is to be made. In addition, in the case of Participants who are
Covered Employees, unless otherwise determined by the Committee, such payments
shall be made only after achievement of the Performance Goals has been certified
by the Committee.

d. Negative Discretion Notwithstanding anything to the contrary herein, in
determining the amount of payment under an Award in respect of a Performance
Period, the Committee may cancel an Award or reduce the amount payable under an
Award that was otherwise earned during Performance Period through the use of
Negative Discretion if, in its sole judgment, such cancellation or reduction is
appropriate. In no event shall any discretionary authority granted to the
Committee by the Plan including, but not limited to, Negative Discretion, be
used to (i) grant or provide payment in respect of Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained or (b) increase an Award above the maximum amount payable under Section
5(b) of the Plan.

6. General Provisions

a. Compliance With Legal Requirements The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan and any Award
Agreement or other agreement shall be subject to all applicable federal and
state laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required.

b. Nontransferability Awards shall not be transferable by a Participant except
by will or the laws of descent and distribution.

c. No Right to Continued Employment Nothing in the Plan or in any Award granted
or any Award Agreement or other agreement entered into pursuant hereto shall
confer upon any Participant the right to continue in the employ of the Company
or to be entitled to any remuneration or benefits not set forth in the Plan or
such Award Agreement or other agreement or to interfere with or limit in any way
the right of the Company to terminate such Participant’s employment.

d. Withholding Taxes The Company shall have the right to withhold the amount of
any taxes that the Company may be required to withhold before delivery of
payment of an Award to the Participant or other person entitled to such payment,
or to make such other arrangements for the withholding of taxes that the Company
deems satisfactory

e. Amendment, Termination and Duration of the Plan The Board or the Committee
may at any time and from time to time alter, amend, suspend, or terminate the
Plan in whole or in part; provided that no amendment that requires shareholder
approval in order the for the Plan to continue to comply with Code Section
162(m) shall be effective unless the same shall be approved by the requisite
vote of the shareholders of the Company. Notwithstanding the foregoing, no
amendment shall affect adversely any of the rights of any Participant, without
such Participant’s consent, under any Award theretofore granted under the Plan.

f. Participant Rights No Participant shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment
among Participants.

g. Unfunded Status of Awards The Plan is intended to constitute an “unfunded”
plan for incentive compensation.

h. Successor to the Company Unless otherwise agreed by the Company in an
applicable agreement, any successor to the Company shall be required to
(i) expressly assume the Company’s obligations under the Plan in connection with
a Change in Control, and (ii) honor the Company’s obligations under the Plan and
any Award granted thereunder, without adverse alteration to the rights of any
Participant, with respect to the Performance Period during which such Change in
Control occurs.

i. Governing Law The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.

j. Beneficiary A Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the grantee’s beneficiary.

k. Interpretation The Plan is designed and intended to comply, to the extent
applicable, with Section 162(m) of the Code, and all provisions hereof shall be
construed in a manner to so comply.

l. Effect on Other Plans The adoption of the Plan shall not affect any other
equity or other compensation or incentive plan in effect for the Company, a
Subsidiary or an Affiliate, and the Plan shall not preclude the Board or
Committee from establishing other forms of incentive compensation.

m. Effective Date The Plan was originally effective as of January 1, 2007, and
as amended and restated herein is effective as of November 6, 2008.

